DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 2/14/2022, in which claims 1 – 2, 6, 11, 14, and 18 - 19 was amended, and claims 1 - 2, 6 – 14, 18 – 19, and 22 – 25 was presented for examination.
3.	Claims 1 - 2, 6 – 14, 18 – 19, and 22 – 25 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments, see pages 10 - 22, filed on 2/14/2022, with respect to claims 1 - 2, 6 – 14, 18 – 19, and 22 – 25  have been fully considered and are persuasive.  The rejection of 1 - 2, 6 – 14, 18 – 19, and 22 – 25 has been withdrawn. 

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 - 2, 23, 6, 24, 7 – 10, 22, 25, 11 – 14, and 18 – 19 (renumbered 1 – 17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to apparatus, non-transitory computer-readable storage medium, and system for multi-order delta compression. The closest prior art Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), Zhu (US 2007/0239946 A1), and Odry et al (US 2017/0372155 A1)  disclose similar feature of multi-order delta compression. However, Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), Zhu (US 2007/0239946 A1), and Odry et al (US 2017/0372155 A1) alone, or, in combination, fails to anticipate or render obvious the recited features of  “selecting a first compression option of the plurality of compression options for the first data application based on the first data profile, the first compression option including Application No.: 15/718,814a first plurality of delta compression operations including at least a first order delta compression operation utilizing a first type of data encoding of the plurality of types of data encoding to express delta values and a second order delta compression operation utilizing a second type of data encoding of the plurality of types of data encoding to express delta values; generating a first data set according to the first data application and transferring the first data set to an intended destination; generating a subsequent second data set according to the first data application; performing the first order delta compression operation based on differences between the first data set and the second data set to generate an intermediate compressed data set, wherein the first order delta compression operation is to remove a first amount of data redundancies between the first data set and the second data set, and performing the second order delta compression operation utilizing the intermediate compressed data set to generate a further compressed data set, the second order delta compression operation to remove data redundancies between the first data set and the second data set in addition to the data redundancies removed by the first order delta compression operation” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 - 2, 23, 6, 24, 7 – 10, 22, 25, 11 – 14, and 18 – 19 (renumbered 1 – 17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/7/2022